Citation Nr: 0914367	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-14 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1979 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed with respect to the Veteran's claims.

The Veteran contends that his right shoulder disability 
(degenerative joint disease of the right shoulder) arose from 
an in-service injury that he incurred while playing 
basketball.  He also claims that his cervical spine 
disability (arthralgia of the cervical spine) is related to a 
"crick" in the neck that he developed in service as a 
result of his right shoulder basketball injury.

Service medical records reflect that in January 1990, the 
Veteran was treated for complaints of right shoulder pain 
following a basketball game in which an opposing player 
reportedly collided with his arm and "carried it up."  
Physical examination revealed discontinuity and pain at the 
acromio-clavicular joint.  However, X-rays taken at that time 
revealed no evidence of any significant abnormality.  The 
following month, the Veteran underwent a right shoulder 
arthrogram, which was normal.  He subsequently underwent an 
in-service physical examination in July 1990 in which he 
reported ongoing right shoulder pain.  However, clinical 
findings were negative for any right shoulder abnormalities.  
The Veteran's service medical records, including his April 
1995 separation examination, are otherwise negative for any 
complaints, diagnoses, or treatment related to the right 
shoulder.  Nor do those records show any reports or clinical 
findings pertaining to neck or cervical spine problems.

The Veteran was afforded a VA examination in August 2003 in 
which he complained of ongoing right shoulder pain, weakness, 
stiffness, instability, giving way, locking, fatigability, 
and lack of endurance, as well as neck pain.  The Veteran 
claimed that those two conditions were related to his 1990 
in-service basketball injury.  It was noted that while the 
Veteran had not sought medical treatment for neck pain, he 
had recently undergone Magnetic Resonance Imaging (MRI) that 
showed desiccation of the C5, C6, and C7 discs of the 
cervical spine.  

Physical examination revealed limitation of motion in both 
the right shoulder and cervical spine.  X-rays of the right 
shoulder confirmed a diagnosis of degenerative joint disease 
with loss of function due to pain.  While X-rays of the 
cervical spine were normal, based on the Veteran's 
statements, a review of the claims folder, and the physical 
examination, the examiner diagnosed him arthralgia of the 
cervical spine with loss of function due to pain.  The 
examiner further noted that, in his opinion, "the Veteran's 
neck condition was at least as likely as not related to the 
shoulder injury."  Significantly, however, the examiner did 
not specifically comment as to whether either disability was 
related to service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Board recognizes that the 
Veteran in this case has already a undergone a VA examination 
in which the examiner concluded that his cervical spine 
disability was related to his right shoulder disability.  
However, that examiner did not provide an opinion as to 
whether either disability was service-related.  It therefore 
remains unclear to the Board whether the Veteran's currently 
diagnosed right shoulder disability was caused or aggravated 
by his January 1990 right shoulder injury, or is otherwise 
related to service, and whether his cervical spine disability 
is related to his in-service right shoulder problems, or to 
any other aspect of his service.  

In view of the service medical records showing that the 
Veteran injured his right shoulder in service, as well as his 
credible testimony that he has suffered from right shoulder 
and cervical spine problems since that time, the Board finds 
that an additional VA examination and etiological opinion is 
necessary in order to fully and fairly assess the merits of 
his claims.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine 
whether any currently diagnosed right 
shoulder or cervical spine disability is 
causally or etiologically related to his 
period of active service.  The claims 
folder should be reviewed by the 
examiner, and the examination report 
should reflect that review.  The examiner 
should provide a rationale for the 
opinion and reconcile it with all 
evidence of record, including the 
Veteran's service medical records 
reflecting treatment for a right shoulder 
injury, and the August 2003 VA 
examination reflecting complaints of 
chronic right shoulder and cervical spine 
pain, as well as clinical diagnoses of 
degenerative joint disease of the right 
shoulder and cervical spine arthralgia, 
which the examiner found to be related to 
the right shoulder disability.  The VA 
examiner's opinion should specifically 
address the following questions: 

a)  Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's current right 
shoulder disability (degenerative 
joint disease of the right shoulder) 
is etiologically related to his 
period of active service, including 
the January 1990 injury noted in his 
service medical records?

b)  Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's currently 
diagnosed cervical spine disability 
is related to any shoulder 
disability incurred in or aggravated 
by service, or to any other aspect 
of his active service?

2.  Then, readjudicate the claims.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

